Case 1:19-dm-00003-CMH Document 29-3 Filed 05/06/19 Page 1 of 1 PageID# 462




  May 6, 2019


  Dear District Judge Claude M. Hilton,

  My name is Trevor Timm, I am the executive director of Freedom of the Press
  Foundation, a non-profit that supports journalists and whistleblowers. I have known
  Chelsea Manning personally for several years.

  I know Chelsea to be a principled, passionate, extraordinary person. She has decided
  to take a principled stand in refusing to testify in front of a grand jury, and I am
  confident she will not change her mind. I respectfully ask that the court release her
  now that she has spent more than two months behind bars.

  Chelsea has already suffered immensely in both military and federal detention. Over
  250 law professors described the military’s treatment of her before her trial in 2013
  as “torture.” She served seven years in prison after her trial, under the longest
  sentence ever for a defendant accused of giving information to journalists or
  publishers. She then was subject to prolonged periods in solitary confinement,
  which severely affected her mental health.

  I am convinced that, despite Chelsea’s fear in going back to prison, she is committed
  to refusing to testify to the grand jury on the basis of her beliefs. She is prepared to
  remain in prison for the duration of the grand jury, if that was called for.

  She does not deserve that. It will harm her mentally and physically, but it will not
  change her decision. I respectfully ask that you release her, so that she can move on
  with her life and live in peace.

  Thank you very much for your consideration.

  Sincerely,


  Trevor Timm
  Executive Director
  Freedom of the Press Foundation


   Freedom of the Press Foundation   601 Van Ness Avenue, Suite E731    San Francisco, CA 94102

   Website:​ https://freedom.press     Twitter:​ @FreedomOfPress       Email: ​info@freedom.press
